Title: To James Madison from Henry Dearborn, 8 July 1811
From: Dearborn, Henry
To: Madison, James


Dear Sir,
Boston July 8th. 1811
I take the liberty of presenting you a copy of an Oration pronounced on the 4th inst. by my Son, as to its merit, I can only say, that I hope the imperfections & defects may be in some measure ballanced by the honest zeal of the author. The two Mrs. Coles were with us at our festival. They set out this morning for the District of Maine. Please to ask Mrs. Madison to accept the tender of my best respects, and to ac[c]ept for yourself assurence of respectful regards.
H. Dearborn
P. S. We have had five unusually hot days. The Thermometer each day up to 98 or 99.
